Citation Nr: 0911866	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-35 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for gastroesophageal 
reflux disease with hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1962 
to September 1964 and from October 1964 to October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

(The application to reopen a claim of service connection for 
hypertension is addressed in the decision below.  
Consideration of the claim of service connection for 
gastroesophageal reflux disease with hiatal hernia is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  By a March 2003 rating decision, the RO denied a claim of 
service connection for hypertension; the Veteran did not 
appeal.

2.  Evidence received since the March 2003 decision does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection; therefore, it does not raise a 
reasonable possibility of substantiating the underlying 
claim.




CONCLUSIONS OF LAW

1.  A March 2003 rating decision, which denied the Veteran's 
claim of service connection for hypertension, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2003).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for 
hypertension has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development actions 
needed to render a decision as to the petition to reopen the 
claim of service connection for hypertension have been 
accomplished.  Through a November 2004 notice letter, the 
Veteran and his representative were notified that the 
Veteran's claim of service connection for hypertension was 
previously denied by a March 2003 decision.  The definition 
of new and material evidence was provided.  The Veteran was 
informed that new and material evidence was needed to reopen 
the previously denied claim and that the new evidence had to 
pertain to the reason the claim was previously denied.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Through the November 2004 notice letter, the RO notified the 
Veteran of the information and evidence needed to 
substantiate the underlying claim of service connection for 
hypertension and the claim of service connection for 
gastroesophageal reflux with hiatal hernia.  By a March 2006 
notice letter, the RO provided the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's claims, the claims 
were properly re-adjudicated in October 2006, which followed 
the November 2004 and March 2006 notice letters.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the November 2004 notice letter 
satisfies the statutory and regulatory requirements that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Loma Linda VA Medical Center (VAMC), a Dr. M. in Moreno 
Valley, California, and Primus-Riverside as treatment 
providers.  Available records from those facilities were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claims on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II.  New and Material Evidence

In a January 2002 statement, the Veteran contends that his 
hypertension is attributable to his active military service.  
Specifically, at a January 2009 hearing, he attributes his 
hypertension to in-service high blood pressure readings.  
Hearing Transcript at 7.  Thus, the Veteran contends that 
service connection is warranted for hypertension.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
For certain chronic diseases, including hypertension, service 
incurrence or aggravation may be presumed if the disease was 
manifested to a compensable degree within a year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new 
and material evidence in 38 C.F.R. § 3.156(a) remains the 
same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the March 2003 RO decision.  For purposes of the new 
and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record relevant to the claim of service 
connection for hypertension at the time of the March 2003 
decision included:  the Veteran's STRs and personnel records; 
medical treatment from the Loma Linda VAMC dated April 1985 
to December 2002; medical treatment records from a Dr. M. 
dated March 1987 to August 1990; medical treatment records 
from Primus-Riverside dated August 1989 to April 1993, and 
statements from the Veteran and his representative.

In denying the claim in March 2003, the RO found that the 
evidence of record did not show an in-service injury or 
disease.  Consequently, in order for the claim to be 
reopened, new and material evidence must be received that 
pertains to the in-service injury or disease element of a 
service connection claim.

New evidence added to the record since the March 2003 
decision includes medical treatment records from the Loma 
Linda VAMC dated December 2002 to June 2006 and statements 
form the Veteran and his representative.

Regarding the Veteran's claim of service connection for 
hypertension, the Board finds that the evidence described 
above is new in the sense that it was not previously before 
agency decisionmakers.  However, the evidence is cumulative 
of the evidence associated with the record prior to the last 
final decision because it either reiterates the contentions 
of the Veteran or is evidence of the Veteran's continued 
treatment for hypertension.  The new evidence of record does 
not address the in-service injury or disease element of the 
claim of service connection for hypertension-the absence of 
which was the reason the claim was denied in the March 2003 
decision.  Therefore, the new evidence, which was associated 
with the record since the last final decision, does not 
address an unestablished fact with regard to the claim.  
Consequently, the new evidence is not material because it 
does not pertain to the salient question of whether any 
current disease or injury occurred in or was caused by the 
Veteran's active military service.  Thus, it does not raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection for hypertension 
is not reopened with the submission of new evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen a claim of service connection for 
hypertension is denied.


REMAND

In an October 2004 statement, the Veteran contends that his 
gastroesophageal reflux with hiatal hernia is attributable to 
his active military service.  Specifically, at a January 2006 
hearing, he attributes his gastroesophageal reflux with 
hiatal hernia to a 1975 diagnosis of gastroesophageal reflux 
in service.  Hearing Transcript at 3-4.  Thus, the Veteran 
contends that service connection is warranted for 
gastroesophageal reflux with hiatal hernia.

A review of the Veteran's post-service medical records 
reveals that the Veteran has sought treatment for 
gastroesophageal and gastrointestinal complaints.  April 1988 
medical treatment records from Dr. M. indicate that the 
Veteran suffered spontaneous gastroesophageal reflux and 
upper gastrointestinal bleeding.  August 1992 medical 
treatment records from Primus-Riverside indicate that the 
Veteran suffered esophagus pain.  In addition, records from 
the Loma Linda VAMC indicate that, although the Veteran was 
asymptomatic for gastroesophageal reflux and denied having 
gastroesophageal reflux for a year prior to March 2002, in 
April 2002 the Veteran was diagnosed with a hiatal hernia and 
esophagitis.  Thus, it is possible that the Veteran has a 
gastroesophageal or gastrointestinal disability.

A review of the Veteran's STRs reveals the following:  in 
January 1975, the Veteran was treated for left anterior chest 
pains of unknown etiology; in September 1977, the Veteran was 
treated for left anterior chest pains diagnosed as pain 
secondary to large meals for which the Veteran was prescribed 
Maalox; and in September 1983, the Veteran was treated for 
left side chest pain diagnosed as probably muscular and 
related to the Veteran's thrombosed left subclavian artery (a 
disability that has subsequently been service connected).  At 
no time has a medical professional opined on a possible link 
between the Veteran's current symptoms and his in-service 
medical treatment.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the etiology of the Veteran's 
gastroesophageal reflux disease with hiatal hernia.  The 
Board will, therefore, remand the case to schedule the 
Veteran for a VA examination to obtain a medical opinion 
regarding the medical probability that gastroesophageal 
reflux disease with hiatal hernia is attributable to military 
service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records pertinent to gastroesophageal 
reflux or hiatal hernia treatment from 
the Loma Linda VAMC prepared since June 
2006, and any other medical facility 
identified by the Veteran, and associate 
the records with the claims folder.  
Assist the Veteran in obtaining any 
identified records.

2.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a 
gastroesophageal reflux disease or hiatal 
hernia.  The examiner should then discuss 
the etiology and the onset of both.  The 
examiner should indicate whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that 
gastroesophageal reflux disease or hiatal 
hernia is related to the Veteran's period 
of active military service, including a 
discussion of whether any diagnosed 
disability is directly related to his 
active military service or has been 
caused or made chronically worse by one 
or more of the Veteran's service-
connected disabilities.  The bases for 
the opinions provided should be explained 
in detail.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for gastroesophageal reflux 
disease with hiatal hernia taking into 
consideration both direct service 
connection and service connection 
secondary to one or more of the Veteran's 
service-connected disabilities.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


